United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-30941
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KOMA DAVIS,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                      USDC No. 2:04-CR-32-ALL-F
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Koma Davis pleaded guilty to possessing a firearm after

having been convicted of a felony, in violation of 18 U.S.C.

§§ 924(a) and 922(g)(1).    The district court sentenced him to 46

months in prison and to three years of supervised release.

     Davis argues that the district court erred by assigning him

a base offense level of 20 under U.S.S.G. § 2K2.1(b)(4)(A), based

on his having a prior conviction of a “controlled substance

offense.”   He maintains that his 2000 Louisiana conviction of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30941
                                -2-

distribution of a substance falsely represented to be crack

cocaine does not qualify as such a conviction because it involved

an “imitation” substance rather than a “counterfeit substance.”

Offenses involving “counterfeit substances” qualify as

“controlled substance offenses” pursuant to the applicable

definition in U.S.S.G. § 4B1.2(b), but “counterfeit” is not

defined by the Sentencing Guidelines.     Davis concedes that his

contention is foreclosed by United States v. Crittenden, 372 F.3d
706, 708, 709 (5th Cir. 2004), in which we adopted a broad

dictionary definition of “counterfeit” in determining the plain

meaning of that term.   He raises the argument to preserve it for

possible further review.

     AFFIRMED.